DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The Information Disclosure Statement entered 22 September 2020 has been fully considered by Examiner.  An annotated copy is included with the present Office Action.

Claim Objections
5.	Claim 3 is objected to because of the following informalities:  Claim 3 is recited as dependent from claim 1, but also recites ‘the FoV information’ which has no antecedent basis in claim 1.  It appears that claim 3 should properly depend from claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-8 and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krueger (US-2018/0008141).
	Regarding claim 1:  Krueger discloses a method of calibrating an eye-tracking application (Abstract of Krueger), comprising: displaying a calibration mark on an instrument (fig 7(610), figs 11A-11B, [0108], and [0163] of Krueger) and instructing a user to keep a gaze focused on the calibration mark ([0110] of Krueger); providing a movement message ([0111] of Krueger); instructing the user to move a head of the user or move the instrument as indicated by the movement message while keeping the gaze focused on the calibration mark (fig 7(622,624) and [0113]-[0116] of Krueger); recording an ocular information of the user when the user is moving the head or the instrument (fig 7(642), [0110], and [0118] of Krueger); and calibrating the eye-tracking application according to the ocular information of the user (fig 7(626,640-644), [0095], [0116]-[0118], and [0172] of Krueger).
	Regarding claim 2:  Krueger discloses the method of claim 1 (as rejected above), further comprising: recording a field-of-view (FoV) information of the user when the user is moving the head of the user or moving the instrument (fig 7(640), [0086], [0109]-[0110], and [0186]-[0187] of Krueger – recording head orientation and eye orientation changes includes field-of-view information); and calibrating the eye-tracking application according to the ocular (fig 7(640,642), [0110], [0113]-[0118], and [0186]-[0187] of Krueger – calibration performed according to eye-tracking and head-tracking, which includes field-of-view information).
	Regarding claim 3:  Krueger discloses the method of claim 1 (as rejected above), wherein the FoV information is recorded using an scene camera embedded in a glass-type device with an eye tracking module, or is equal to existing virtual/camera coordinates provided by a virtual reality/augmented reality/mixed reality headset with an eye tracking module (fig 2 and [0086] of Krueger).
	Regarding claim 4:  Krueger discloses the method of claim 1 (as rejected above), further comprising: providing the movement message by displaying a dynamic image associated a head movement of the user on the instrument around the calibration mark (figs 11A-11B, figs 13-15, [0163], and [0165] of Krueger).
	Regarding claim 5:  Krueger discloses the method of claim 4 (as rejected above), further comprising: displaying a first region of the dynamic image on the screen using a first method and displaying a second region of the dynamic image on the screen using a second method when the user is moving the head, wherein: the first method is different from the second method (fig 11B, fig 15, [0163], and [0167] of Krueger – blurred soccer ball and sharp cross-hairs (fig 11B), scene path and visual element (fig 15); thus, two different method for display first and second regions of dynamic image); the first region corresponds a part of the head movement which the user has not performed (fig 15(940) and [0167] of Krueger); and the second region corresponds to a part of the head movement which the user has already performed (fig 15(942) of [0167] of Krueger).
Regarding claim 6:  Krueger discloses the method of claim 1 (as rejected above), further comprising: providing the movement message by displaying a dynamic image associated with a moving direction of the instrument on the instrument around the calibration mark (fig 11B (906), fig 14(930,932), fig 15(940), [0163], [0165], and [0167] of Krueger – dynamic images such as cross-hairs 906, balls with different trajectories 930,932, and moving target visual elements 940).
	Regarding claim 7:  Krueger discloses the method of claim 6 (as rejected above), further comprising: displaying the dynamic image associated with a first moving direction on the instrument at a first point of time and instructing the user to move the instrument along the first moving direction while keeping the gaze focused on the calibration mark; and displaying the dynamic image associated with a second moving direction on the instrument at a second point of time and instructing the user to move the instrument along the second moving direction while keeping the gaze focused on the calibration mark ([0165] of Krueger – dynamic images for gaze focus shown in motion while altering directions over time).
	Regarding claim 8:  Krueger discloses the method of claim 1 (as rejected above), further comprising: recording the ocular information of the user using a left-eye camera and a right-eye camera in an eye-tracking module when the user is moving the head or the instrument (fig 2(210,211) and [0086] of Krueger).
	Regarding claim 10:  Krueger discloses the method of claim 1 (as rejected above), further comprising: providing the movement message by displaying one or multiple text images associated with a head movement of the user or a moving direction of the instrument on the instrument around the calibration mark, or by playing one or multiple audio messages associated ([0110]-[0111] of Krueger – various types of messages, including audio messages).
	Regarding claim 11:  Krueger discloses an optical system (fig 1 and [0082] of Krueger), comprising: an instrument on which a calibration mark is displayed (fig 7(610), figs 11A-11B, [0108], and [0163] of Krueger); an eye-tracking module (fig 1(120) and [0084] of Krueger) comprising: at least one left-eye camera and at least one right-eye camera configured to record an ocular information of a user (fig 2(210,211) and [0086] of Krueger); and a processor (fig 1(124) and [0084] of Krueger) configured to: instruct the at least one left-eye camera and the least one right-eye camera to record an ocular information of the user when the user is moving a head of the user or the instrument (fig 7(642), [0086], [0106]-[0107], [0110], and [0118] of Krueger); and calibrate an eye-tracking application according to the ocular information of the user (fig 7(626,640-644), [0095], [0116]-[0118], and [0172] of Krueger); a controller configured to control a procedure of calibrating an eye-tracking application (fig 1(132) and [0084] of Krueger) by: instruct the user to keep a gaze focused on the calibration mark ([0110] of Krueger); provide a movement message ([0111] of Krueger); and instruct the user to move the head or move the instrument as indicated by the movement message while keeping the gaze focused on the calibration mark (fig 7(622,624) and [0113]-[0116] of Krueger).
	Regarding claim 12:  Krueger discloses the optical system of claim 11 (as rejected above), wherein the instrument is a screen of a virtual reality/augmented reality/mixed reality headset, a screen of a display device or a cardboard (fig 2 and [0085] of Krueger).
	Regarding claim 13:  Krueger discloses the optical system of claim 11 (as rejected above), wherein the controller is a process unit embedded in a virtual reality/augmented (fig 1(132), fig 2, and [0084]-[0085] of Krueger).
	Regarding claim 14:  Krueger discloses the optical system of claim 11 (as rejected above), wherein the movement message is displayed on the instrument (fig 11B, figs 14-15, [0111], [0163], and [0165] of Krueger).
	Regarding claim 15:  Krueger discloses the optical system of claim 11 (as rejected above), further comprising: a voice generator configured to play the movement message acoustically ([0111] of Krueger – cues can be audio messages).
	Regarding claim 16:  Krueger discloses the optical system of claim 11 (as rejected above), further comprising: at least one scene camera configured to record a FoV information of the user when the user is moving the head of the user or moving the instrument (fig 7(640), [0086], [0109]-[0110], and [0186]-[0187] of Krueger – recording head orientation and eye orientation changes includes field-of-view information).
	Regarding claim 17:  Krueger discloses the optical system of claim 16 (as rejected above), wherein: the scene camera is a camera embedded in a head-mounted display device or a glass-type device (fig 1(132), fig 2, and [0084]-[0085] of Krueger); the controller is further configured to: instruct the at least one scene camera to record an FoV information of the user when the user is moving a head of the user or the instrument (fig 7(640), [0086], [0109]-[0110], and [0186]-[0187] of Krueger – recording head orientation and eye orientation changes includes field-of-view information); and transfer the visual information record by the scene camera to the eye-tracking module (fig 1(110,124) and [0084] of Krueger – transferred from camera 110 to eye camera video processor 124 in eye-tracking module 120 for processing); the processor within the eye-tracking module is further configured to: receive the FoV (fig 1(110,124) and [0084] of Krueger – received by eye camera video processor 124 in eye-tracking module 120 from camera 110 for processing); and calibrate the eye-tracking application according to the ocular information and the FoV information of the user (fig 7(640,642), [0110], [0113]-[0118], and [0186]-[0187] of Krueger – calibration performed according to eye-tracking and head-tracking, which includes field-of-view information).
	Regarding claim 18:  Krueger discloses the optical system of claim 11 (as rejected above), wherein: the instrument is a screen of a virtual reality/augmented reality/mixed reality headset (fig 2 and [0085] of Krueger); and the processor is further configured to: receive an FoV information of the user based on existing virtual coordinates or camera coordinates adopted by the virtual reality/augmented reality/mixed reality headset (fig 2, [0086] and [0280] of Krueger); and calibrate the eye-tracking application according to the ocular information and the FoV information of the user (fig 7(640,642), [0110], [0113]-[0118], and [0186]-[0187] of Krueger – calibration performed according to eye-tracking and head-tracking, which includes field-of-view information).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger (US-2018/0008141) in view of Rönngren (US-2018/0227470).
	Regarding claim 9:  Krueger discloses the method of claim 8 (as rejected above).  Kruger does not disclose activating or deactivating a left-eye lighting device and a right-eye lighting device in an eye-tracking module according to an ambient luminance of the eye-tracking module when recording the ocular information of the user.
	Rönngren discloses activating or deactivating a left-eye lighting device and a right-eye lighting device in an eye-tracking module according to an ambient luminance of the eye-tracking module when recording the ocular information of the user (fig 2A(70), fig 3(76), [0038]-[0039], and [0050]-[0052] of Rönngren – on each optics holding member 70 (left & right), there are mounted at least one illuminator 76 each ([0038]-[0039], which can be activated or deactivated according to ambient light conditions ([0050]-[0052])).
	Krueger and Rönngren are analogous art because they are from the same field of endeavor, namely virtual reality glasses with gaze tracking.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to activate or deactivate a left-eye lighting device and a right-eye lighting device in an eye-tracking module according to an ambient luminance of the eye-tracking module when recording the ocular information of the user, as taught by Rönngren.  The motivation for doing so would have been ([0050] and [0052] of Rönngren).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Krueger according to the relied-upon teachings of Rönngren to obtain the invention as specified in claim 9.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Sztuk et al., US-2020/0211512 A1, Published 2 July 2020, Application filed 1 May 2019, Provisional Application filed 27 December 2018.
B.	Konings et al., US-2020/0035031 A1, Published 30 January 2020, Application filed 23 July 2019, Provisional Applications filed 3 August 2018 and 24 July 2018.
C.	Lang, US-2019/0333480 A1, Published 31 October 2019, Application filed 1 July 2019, Provisional Application filed 5 January 2017.
D.	Kim, US-2017/0344111 A1, Published 30 November 2017.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616